—Order, Supreme Court, New York County (Helen Freedman, J.\ entered on or about February 5, 2002, which, to the extent appealed from, denied in part plaintiffs motion for preliminary injunctive relief, unanimously affirmed, without costs.
Inasmuch as plaintiff failed to adduce sufficient evidence demonstrating that it was likely to prevail on the merits on its causes for tortious interference with prospective economic advantage, trade disparagement, misappropriation of trade secrets, unfair competition, breach óf fiduciary duty and breach of contract, its motion for broad preliminary injunctive relief was properly denied (see, W.T. Grant Co. v Srogi, 52 NY2d 496, 517). Since plaintiff in its moving papers failed to demonstrate the elements necessary to issuance of a preliminary injunction, no hearing on the motion was required (see, Kvaerner U.S. v Merita Bank, 288 AD2d 6; CPLR 6312 [c]). Concur—Williams, P.J., Saxe, Buckley, Sullivan and Ellerin, JJ.